Citation Nr: 0911558	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
diabetes mellitus, type 2, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1984.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board denied the claim on appeal by an October 2007 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a December 2008 Joint Motion for Remand (Joint Motion), 
the Court remanded this appeal in December 2008 for 
development in compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that the Board's October 
2007 decision failed to provide adequate reasons and bases 
for why the Veteran was not entitled to an increased rating.  
Therefore, the Board finds that its decision of October 5, 
2007 failed to provide the Veteran due process under the law.  
Accordingly, in order to prevent prejudice to the Veteran, 
the October 2007 decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the 
October 2007 decision by the Board had never been issued.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
diabetes mellitus, type 2, is manifested by symptoms 
requiring insulin and a restricted diet.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in February 2004 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board notes that in July 2007, the Veteran submitted 
several documents to the Board for consideration in 
conjunction with the issue on appeal.  These documents have 
not been previously reviewed by the RO.  While a specific 
statement waiving RO review of this evidence was not included 
with the documents, the mailing envelope was addressed to VA 
with the additional line "ATTN: WAIVER REGIONAL OFFICE OF 
REVIEW."  In addition, one of the documents was a letter 
from the Veteran which included "Waiver Regional Office 
(Review)" in the address header.  Accordingly, the Board 
finds that the Veteran has waived RO review of this evidence 
and the Board can properly consider it in the first instance.

The Veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the Veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for diabetes mellitus was granted by a 
February 1996 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.120, Diagnostic Code 7913, 
effective July 1, 1984.  The February 1996 rating decision 
also assigned a 20 percent evaluation under 38 C.F.R. § 
4.120, Diagnostic Code 7913, effective May 10, 1988.

A September 2002 VA outpatient medical report stated that the 
Veteran was compliant to his diabetes mellitus diet and 
medication.

A March 2003 VA outpatient nutrition consultation report 
stated that the Veteran was active as a basketball official, 
with yard work, and was considering using a bike.  The 
examiner reported that the Veteran was on a restricted diet.

An August 2003 VA outpatient nutrition consultation report 
stated that the Veteran was active, walked 3 to 4 miles per 
day on a treadmill, and was on a restricted diet.

An April 2004 VA preventative and disease management report 
stated that the Veteran was advised to increase his exercise 
to 1 hour of brisk walking at least 3 to 4 times per week, 
along with other forms of exercise as desired or needed.  The 
report stated that the Veteran was on a restricted diet and 
used insulin.  A subsequent April 2004 VA outpatient 
nutrition consultation report dated the same day stated that 
the Veteran took 3 medications for his diabetes and was on a 
diet.  The report stated that the Veteran walked about 45 to 
60 minutes per day and did yard work.

In a May 2004 VA fee-based medical examination report, the 
Veteran stated that he visited a doctor for his diabetes 
mellitus an average of 6 times per year.  The Veteran's 
diabetic treatment was limited to daily medication.  The 
examiner stated that the Veteran's condition resulted in 
functional impairment of "easy fatigue" which did not 
result in any time lost from work.

In an October 2004 letter from a VA physician, the physician 
stated that the Veteran's diabetes mellitus was treated with 
insulin, other medications, diet control, and exercise.

A September 2004 VA outpatient diabetes report stated that 
the Veteran was on medication and was advised to continue 
daily regular exercise.


A November 2004 VA outpatient endocrinology note stated that 
the Veteran was exercising and walking for about 40 minutes 
per day, 5 days per week.  The Veteran was advised to 
continue losing weight, exercising, and maintaining a healthy 
diet.

A March 2005 VA outpatient diabetes report stated that the 
Veteran had hypoglycemic episodes with exercise.

A July 2005 statement from a private physician included a 
list of 4 possible evaluations of the Veteran's diabetes 
mellitus.  These 4 possible evaluations corresponded to the 
criteria for the 10 percent, 20 percent, 40 percent, and 60 
percent evaluations under Diagnostic Code 7913.  The examiner 
checked the box corresponding to the 20 percent evaluation, 
which stated "[t]he Veteran's diabetes mellitus requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet."

An August 2005 VA preventative and disease management report 
stated that the Veteran was advised to increase his exercise 
until he was walking briskly for 1 hour at least 3 to 4 times 
per week, along with other forms of exercise as desired or 
needed.  The report stated that the Veteran was on a 
restricted diet.

An October 2005 VA outpatient diabetes report stated that the 
Veteran was taking insulin and other medications.  

A January 2006 VA outpatient diabetes report stated that the 
Veteran was taking insulin and other medications.

In a February 2006 letter from a private medical examiner, 
the examiner stated that the Veteran had been on insulin 
therapy since August 2003 and was currently using insulin 
daily.

A June 2006 VA outpatient diabetes report stated that the 
Veteran was taking insulin and other medications and had an 
episode of hypoglycemia 2 weeks prior as a result of not 
eating after taking insulin.

A June 2007 letter from a private physician stated that the 
Veteran had obstructive sleep apnea and that this disorder 
exacerbates diabetes mellitus.

In a July 2007 letter, the Veteran stated that he used 
insulin daily and was on a controlled diet.

A July 2007 letter from a VA physician stated that the 
Veteran had been under the physician's care since January 
2006.  The physician stated

[i]t is my opinion that [the Veteran's] 
medical and psychosocial states [have] 
deteriorated, and [are] due to 
complication[s] associated with being a 
diabetic.  This disease process has 
manifested his other medical 
co-morbidities which [have] limit[ed] his 
ability to stand for prolong[ed] periods 
of time (7 - 10 min[utes]) nor walk 
greater than 50 [feet] due to pain to his 
lumbar sacral region.  [The Veteran] is 
unable to engage in physical activity due 
to same.

The medical evidence of record shows that the Veteran's 
diabetes mellitus, type 2, is manifested by symptoms 
requiring insulin and a restricted diet.  The Schedule 
provides that assignment of a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or; an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  38 C.F.R. § 4.120, Diagnostic Code 
7913.

The medical evidence of record does not show that the 
Veteran's diabetes mellitus, type 2, requires a regulation of 
activities.  The medical evidence of record repeatedly shows 
that the Veteran engages in strenuous physical exercise on an 
almost daily basis.  Furthermore, the Veteran's various 
medical examiners have actively encouraged this level of 
physical activity.  The Board notes that the medical evidence 
of record includes numerous reports that the Veteran's 
physical activities are restricted in some areas.  These 
reports include a July 2007 letter from a VA physician.  
However, the July 2007 letter from a VA physician also 
specifically states that the restrictions are due to other 
disabilities, specifically "complication[s] associated with 
being a diabetic," and that his ability to stand or walk for 
prolonged periods of time is limited due to the "pain to his 
lumbar sacral region."

While this shows that the Veteran's diabetes mellitus is the 
ultimate cause of a physical limitation, the immediate cause 
is stated as the Veteran's lumbar pain.  Service connection 
has already been awarded for the Veteran's low back disorder, 
right leg peripheral neuropathy, left leg peripheral 
neuropathy, and pain of the left third metatarsal phalangeal 
joint and the evaluations assigned for these disabilities are 
not currently on appeal before the Board.  Accordingly, since 
these physical restrictions are created by service-connected 
disabilities other than the Veteran's service-connected 
diabetes mellitus, type 2, these symptoms cannot be 
considered for the purposes of determining whether an 
increased evaluation is warranted for the Veteran's diabetes 
mellitus, type 2, itself.  To do so would result in those 
exact same symptoms being used to evaluate multiple 
service-connected disabilities.  This would constitute 
pyramiding, which is specifically prohibited.  38 C.F.R. § 
4.14 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  As such, a higher evaluation is not warranted 
under Diagnostic Code 7913 based on these symptoms, as the 
Veteran is already receiving compensation for them under 
other Diagnostic Codes.

The Board has considered rating the Veteran's service-
connected diabetes mellitus, type 2, under all appropriate 
diagnostic codes.  In this respect it is noted that the 
medical evidence of record clearly shows that the Veteran's 
service-connected diabetes mellitus, type 2, has caused or 
aggravated several other medical conditions, to specifically 
include diabetic neuropathy, hypertension, peripheral 
neuropathy, erectile dysfunction, lumbosacral strain, and 
post-traumatic stress disorder.  However, as noted above, 
separate evaluations have already been assigned for all of 
these disorders.  As a result, awarding additional 
evaluations under any of the Diagnostic Codes corresponding 
to these disorders would constitute prohibited pyramiding.  
Id.  Furthermore, while the medical evidence of record 
includes some evidence that the Veteran has an eye disorder 
which may be related to his service-connected diabetes 
mellitus, type 2, service connection has already been 
specifically denied for this disorder and it is not on appeal 
before the Board.  Accordingly, even if the Veteran's eye 
disorder is related to his service-connected diabetes 
mellitus, type 2, the Board does not have jurisdiction to 
award a separate evaluation for this disorder.  38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2008).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2008).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the Veteran's earning capacity due 
to the disability at issue.  Indeed, the May 2004 VA fee-
based medical examination report stated that the Veteran's 
condition did not result in any time lost from work.  
Furthermore, the Veteran has not required frequent 
hospitalization for his service-connected diabetes mellitus, 
type 2.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the Veteran's service-
connected diabetes mellitus, type 2.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, 
type 2, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


